 In the Matter ofT. C. WHEATON, COMPANYandFEDERATION OF GLASS,CERAMIC & SILICA SAND WORKERS OF AMERICA, AFFILIATED 'WITHTHE C. I. O.Case No. 4-R-15-P,5.-Decided May 12, 19414A. R. McAllister, Jr.,of Bridgeton, N. J., for the Company.'Holmes, Lewis&Menendez,byMr. .-W. T. Lewis,of Columbus,Ohio, andMr. Herman Leiner,of Columbia, Ohio, for the CIO.,Mr. Albert K. Plone,of Camden, N. J., and.Mr. Thomas Eames,.ofPhiladelphia, Pa., for the GBBA.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an- amended petition duly filed by Federation of Glass,'Ceramic & Silica Sand Workers,of America, affiliated with the CIO,herein called the CIO, alleging that a question affecting commercehad arisen concerning the- representation of employees of T. C.Wheaton Company, Millville, New Jersey, herein called the Com-pany, the 'National Labor Relations Board' provided for an appro-priatehearing upon due notice before Herman Lazarus, TrialExaminer.Said hearing was held at Millville, New Jersey, onMarch 22; 1944.The Company, the CIO, and Glass Bottle BlowersAssociation of United States and Canada, AFL, herein called theGBBA, appeared, participated,,,and were- afforded full opportunity'evidence bearing' on the issues and to file briefs with the Board.'The Trial Examiner's rulings made'at, the hearing are free 'from_prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following::FINDINGS OF FACTI.THE BUSINESS OF THE'COMPANY "XT. C. Wheaton Company,, a New Jersey corporation,, is engaged at-_itsplant at, Millville;New' Jersey, in, the .manufacture of glass5G N. L. R. B, No. 87.451 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontainers, pressed glassware, scientific glassware, and decorativeglassware.During the year' 1943, the Company used slightly lessthan $1,000,000-worth of raw materials, over,95 percent of which waswas shipped to the Millville plant from States other than the StatebfNew Jersey.During, the same year the Company sold- over$1,000,000worth of its products, about 90 percent of which wasshipped outside of the State of New Jersey. ,The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDFederation of Glass, Ceramic & Silica Sand Workers of America,affiliated with the'Congress of Industrial Organizations, and GlassBottle Blowers Association of United States and Canada, affiliatedwith the American Federation-of Labor, are labor organizationsadmitting to membership employees of the Company.III:THEALLEGED APPROPRIATE UNITThe CIO requests a unit comprised of the male packersand sortersin the hot metal part of the Company's pbint.1The GBBA and theCompany contend that these employees are but one group of packersand sortersemployed in the plant, that all packers and 'sorters fallintothe category known in the glass industryas "miscellaneousemployees" and that the only appropriate ufiit in which' these packersand sorters can be represented is one comprisedof all miscellaneousemployees.The Company presentlyrecognizesthe 'GBBA as theexclusive bargaining representative 6f--itsmiscellaneousemployees,including packers and sorters, having entered'into a union shopcontractwith the GBBA covering such employees on or aboutDecember 17,1943 .2-The CIObases itscontention that the unit it requests is appropriateon the fact that the employees therein havefor a longtime beenrecognized by the Companyas an identifiable'group for the purposes-of, collective bargaining, and on the further fact that such a unit'was found by the Board to be appropriate inMatter' of ArmstrongCork Co. (Wlzitall-Tatum Division, Millville, New Jersey).''The employees whom the CIO would represent-have traditionally been termed packersand sorters.They have successfully fought infiltration of female employees into theirranks at`the Company'splantThe CIO contends that no emplo3ees outside this, tra-ditional group can be termed packers and soi tei sThe descriptive term as used hereincorrespondswith the CIO's interpretation thereof except Phere it'is clear from the contextthat a larger group is contemplated.--2Inasmuch as this contract was entered into after the CIO had notified the Companythat it claimed to represent"the packers'and miscellaneous workers,"neither the Com-pany nor the GBBA asserts that it is a bar to this proceeding. -328 N. L It. B 950; Certification, 29 N. L. R B. 1185. T. C. WHBATOIV COMPANY'453In 1889 the, glass packers and sorters employed by the Company,those employed by Whitall-Tatum Company, predecessor of Arm-strong Cork Company, and those employed by one or more manufac=turing plants in the Millville vicinity, organized a union, which, wasaffiliated with the American Federation of Labor. `In 1898 this localdropped its affiliation and continued as an unaffiliated -union untilAugust 1940.Membership, in the organization, herein called the Inde-pendent, was at all times limited to packers and sorters.From thetime the Independent was founded until 1940, representatives of theIndependent negotiated at regular intervals withWhitall-TatumCompany and its successor, Armstrong Cork Company (both prede-cessor and successor companies being hereinafter 'referred to as Arm-strong), concerning wages and working conditions of packers andsorters.These negotiations resulted during the earlier years in writ-ten contracts and more recently in annual oral contracts.The Com-pany carried on no extensive negotiations with the Independent, butfrom 1926 to 1940, as each of the Independent's contracts with Arm-strong was agreed upon, the Company met,with a committee represent-ing the packers and sorters in its employ 4 and usually agreed to followthe terms of the Armstrong contract. In 1940 the Independent votedto affiliatewith the Congress. of Industrial Organizations.There-after, the Company met from time to time with representatives of itspackers and sorters but did not recognize the CIO as their bargainingrepresentative and bargained with them without reference to the Arm-strong contract.In 1941 the CIO petitioned the Board for certifica-tion as representative of a unit of packers and sorters in the Armstrongplant.The Board directed self-determination elections in two sep-arate voting groups composed of packers and sorters and other.miscel-laneous employees, respectively.The GBBA and the CIO appearedon both ballots.As a 'result of the elections, the CIO-was certifiedas the representative of the packers and sorters, and the GBBA asthe representative of all other miscellaneous employees in the Arm-strong plant.,'In the manufacture of glass receptacles,, raw materials pass fromgroup to group and from process to process in one continuous opera-tion.Except for the skilled workmen who actually shape the glass,all production employees participating in the manufacture of glass-ware are classified as miscellaneous employees.Inspecting is done byemployees who pack and sort, that is, they inspect the ware, set asidethe faulty pieces and pack the perfect ones. In the Armstrong plantas well as in the Wheaton plant, the group of packers and sorters which*The committee consisted of representatives of the Company's packers and sortersusually accompanied by officials of the Independent who were employees of Armstrong.6See footnote 3. sepra. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe CIO would represent as a, separate unit makes the first and, forordinary ware, the only inspection of the glass as it comes from the,Lehr.Before the advent of 'machine-made glass the work of packersand sorters was, skilled.,They were required to serve an apprentice-ship of 1 year before being classified as journeymen packers and sorters.Although the Company still follows the apprenticeship system regard-ing'packers and sorters when the employees insist' upon it the evidenceestablishes that the year of training is unnecessary and that the work isnot of a skilled nature." -The Wheaton plant manufactures certain decorative glass and pre-cisioli laboratory equipment of a type not made by Armstrong.Thepackers and sorters whom the'CIO desires to represent do. not packone case for decoration, in .the other for more'careful inspection.Thegirls who decorate the ware also cull and pack the finished decorativepieces.Employees termed gauge girls check'the laboratory equipment,.for size.Most inspectors pack.The main difference between thework of the employees whom the CIO would segregate and other in-spectors, is in the flaws 'which they must detect.However, the girlswho decorate the ware sometimes reject it for flaws which should havebeen detected by the packers and sorters.The foreman of the packersand sorters whom the CIO,seeks to represent also, supervises all otherinspectors and packers'as well as'all employees engaged in the making.of cartons.-We regard this case as distinguishable from theArmstrong Corkcase upon which the petitioner relies.Our decision,in that proceed-ing was based upon the 'two circumstances, that, Armstrong'had for aperiod. of 51 years recognized and. bargained with a labor organiza-tion representing the packers and sorters, and that there appeared tobe a clear line of demarcation between the packers and sorters ,andothermiscellaneous employees.In the- instant case, although theCompany has, since-1926 treated its packers and sorters as a distinctgroup for the purposes of bargaining, its negotiations with these em-,_ployees'have been oral and extremely informal.' Furthermore, `it isevident- that the 'Company's packers and sorters are not validly dis-tinguishable in respect to skill or function from other miscellaneousemployees whom the CIO seeks to'exclude from its-proposed unit.We note,, in addition, that the CIO has apparently organized mis-cellaneous employees of-the Company other than packers and sorters .80In January 1944 all packers and sorters went on strike.The Company did not haveto cease operations but used employees from other departments of the plant to do the workof packers and sorters.These employees, although untrained in that specific trade, per-'formed the work so well that no complaints,have been received on the ware which theyinspected.-t?SeeMatter of Corn Products Reflnting Company,52 N. L R B 1324.8In its brief, the CIO requests that if the Board should direct separate elections in twovoting groups comprised respectively of the packers and sorters and the miscellaneous T. C. iWHEATON COMPANY,455In its original petition the CIO requested a unit of miscellaneous em-ployees, including packers and sorters .9Collective bargaining uponthe basis of a unit of miscellaneous employees, including packers and,sorters among others, is traditional and customary in the glass manu-facturing industry.We are not persuaded that the circumstancespresent in this case afford sufficient justification for varying the normalpattern by setting apart a subsidiary and.ill-defined group of miscel-laneous employees.We find, therefore, that the unit sought by theCIO is inappropriate for the purposes of collective bargaining.Iv.THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince the bargaining unit sought to be establisHed by the petitionerisnot appropriate as stated in Section III, above, we find that noquestion concerning representation of employees, of the 'Company inan "appropriate bargaining unit has' arisen within the meaning ofSection 9 (c) of the Act.Accordingly, the petition will be dismissed:ORDERUpon the basis of the foregoing findings of fact and the entire recordin the case,the National Labor Relations Board hereby orders that thepetition for, investigation and certification of representatives of em-^ployee's of T.C.Wheaton Company,'Millville,New Jersey, filed byFederation of Glass, Ceramic&Silica.SandWorkers ofAmerica, affili-ated with the CIO,be, and it hereby is, dismissed.MR. GERARDD.,REILLY took no part in the consideration of the aboveDecision and Order.employees,it be accorded a place on the ballot in, both elections.This request appears tobe based upon a misconception of-the issues'presented to us by,the petition'and motionsherein.The CIO's petition requests_a determination of representatives only as to theCompany's packers and sorters.The GBBA, which is presently recognized as the exclusiverepresentative of all the miscellaneous employees subject to our disposition of the CIO'spetition;intervened only for the purpose of seeking dismissal of the petition on the groundthat the unit proposed therein is inappropriate.9 According to the report made by, the Field Examiner and filed as an Exhibit at thehearing,the CIO submitted 47 authorization cards,of persons working as packers andsorters for the Company,and 177 authorization cards of other miscellaneous' employees.The GBBA submitted 37 application-for-membership cards of persons whom it terms'packersand sorters;none of persons in the CIO's` alleged unit,and 452, including the 37 above-mentioned,of persons classified as miscellaneous employees.